People v Anonymous (2017 NY Slip Op 07406)





People v Anonymous


2017 NY Slip Op 07406


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Renwick, J.P., Kapnick, Gesmer, Kern, JJ.


4784 3453/12

[*1]The People of the State of New York, Respondent,
vAnonymous, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Samuel E. Steinbock-Pratt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila O'Shea of counsel), for respondent.

Judgment, Supreme Court, New York County (Mark Dwyer, J.), rendered July 22, 2015, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 17 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's rejection, after considering conflicting expert testimony, of defendant's insanity defense and his claim that he lacked the intent to kill. Defendant's homicidal intent could be reasonably inferred from his conduct and the surrounding circumstances, including defendant's infliction of numerous stab wounds to the victim's torso in the vicinity of vital organs, two of which pierced the victim's heart and one his left lung (see e.g. People v Pusepa, 135 AD3d 559 [1st Dept 2016], lv denied 27 NY3d 1004 [2016]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK